DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker et al. (US 2015/0050888 A1).
Consider claims 1, 9 and 17, Baker et al. show and disclose a system for controlling transmission of contextual data, comprising: at least one non-transitory memory configured to store computer program code instructions; and at least one processor configured to execute the computer program code instructions to {A method for controlling transmission of contextual data; A computer program product comprising at least one non-transitory computer-readable storage medium having stored thereon computer-executable program code instructions which when executed by a computer, cause the computer to carry out operations for controlling transmission of contextual data} (first wireless medical device obtains the patient context from the patient monitor device; first wireless medical device transfers physiological data to the patient monitor {second device} [paragraphs 7, 83, 124]): receive location data of a first device (when a sensor device {first device} is moved to be in close proximity with a gateway device {second device}, once it is determined that the sensor device is within close proximity (at a range, r) of the gateway device, because the location of the gateway device is known, the location of the sensor device is also known to be on a sphere of radius r with center at the location of the gateway [paragraphs 69, 70]); obtain connection data corresponding to a connection between the first device and at least one second device and time data associated with the connection data, based on the location data; determine the contextual data corresponding to the first device, based on the time data associated with the connection data (a determination is made as to whether the distance between sensor device 110 {first device} and sensor device 108 {second device} is within a predetermined distance threshold; when the distance between sensor device 110 and sensor device 108 is less than the predetermined threshold, sensor device 110 is authenticated on a personal area network that includes sensor device 108; when sensor device 110 is authenticated, a determination is made as to whether the sensor device 110 should join the PAN; determination as to whether sensor device 110 should join the PAN is typically based on multiple factors such as the distance between sensor device 110 and sensor device 108; the time interval that the distance between sensor device 110 and sensor device 108 is within the predetermined threshold; whether a physiological measurement has been made from sensor device 110 [paragraphs 107-109]); and control transmission of the contextual data from the first device to the at least one second device, based on the connection data (when a determination is made that sensor device 110 should join the PAN, patient context is obtained and stored on sensor device 110; when physiological data is sent from sensor device 110 to patient monitor 208, the patient context is sent along with the physiological data [paragraph 110]).
Consider claims 2, 10 and 18, Baker et al. show and disclose the claimed invention as applied to claims 1, 9 and 17 above, respectively, and in addition, further disclose wherein the at least one processor is further configured to actuate connection between the first device and the at least one second device based on a trigger event (a determination is made as to whether the distance between sensor device 110 and sensor device 108 is within a predetermined distance threshold; When the distance between sensor device 110 and sensor device 108 is less than the predetermined threshold, sensor device 110 is authenticated on a personal area network that includes sensor device 108 [paragraphs 108, 109]).
Consider claims 3, 11 and 19, Baker et al. show and disclose the claimed invention as applied to claims 2, 10 and 18 above, respectively, and in addition, further disclose wherein the trigger event is one of a distance proximity event or a manual actuation event (a determination is made as to whether the distance between sensor device 110 and sensor device 108 is within a predetermined distance threshold; When the distance between sensor device 110 and sensor device 108 is less than the predetermined threshold, sensor device 110 is authenticated on a personal area network that includes sensor device 108; when sensor device 110 is authenticated, a determination is made as to whether the sensor device 110 should join the PAN; the determination as to whether sensor device 110 should join the PAN may be based on the distance between sensor device 110 and sensor device 108 [paragraphs 108, 109]).
Consider claims 4, 12 and 20, Baker et al. show and disclose the claimed invention as applied to claims 1, 9 and 17 above, respectively, and in addition, further disclose wherein the at least one processor is further configured to: receive first device identification data of the first device; and authenticate the first device for connection with the at least one second device, based on the first device identification data and the location data (When the distance between sensor device 110 and sensor device 108 is less than the predetermined threshold, sensor device 110 is authenticated on a personal area network that includes sensor device 108; the authentication comprises sensor device 110 sending an identifier to sensor device 108 [paragraphs 108, 109]).
Consider claims 5 and 13, Baker et al. show and disclose the claimed invention as applied to claims 4 and 12 above, respectively, and in addition, further disclose wherein the location data indicates a location of the first device (when a sensor device is moved to be in close proximity with a gateway device, once it is determined that the sensor device is within close proximity (at a range, r) of the gateway device, because the location of the gateway device is known, the location of the sensor device is also known to be on a sphere of radius r with center at the location of the gateway [paragraphs 69, 70]), and wherein the at least one processor is further configured to authenticate the first device for connection with the at least one second device based on the location of the first device being within a threshold distance from the at least one second device (When the distance between sensor device 110 and sensor device 108 is less than the predetermined threshold, sensor device 110 is authenticated on a personal area network that includes sensor device 108 [paragraph 108]).
Consider claims 6 and 14, Baker et al. show and disclose the claimed invention as applied to claims 1 and 9 above, respectively, and in addition, further disclose wherein the contextual data includes one or more of personal data of a user of the first device or electronic medical record data of the user (when physiological data is sent from sensor device 110 to patient monitor 208, the patient context is sent along with the physiological data; patient context, e.g., room number, patient ID, patient history [paragraphs 4, 7, 110]).
Consider claims 8 and 16, Baker et al. show and disclose the claimed invention as applied to claims 1 and 9 above, respectively, and in addition, further disclose the first device and the at least one second device, wherein the at least one second device comprises a display device configured to display the contextual data (when a smart phone learns the patient ID, the smart phone may automatically present a form for display and entry of vital signs measurements when the user of the smart phone has the role of recording vital sign measurements; Alternately, the application might start an electronic health record (EHR) application; When a sensor on the PAN makes a reading and transmits it, the reading is communicated to the EHR application; If the user of the smart phone has the role of diagnosis (e.g., physician), then the application might call a different view of the EHR or form, for example physical exam notes, recent lab results, ECG or EEG waveforms, x-rays, or similar relevant data [paragraphs 54, 110]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 2015/0050888 A1) in view of Vaddepally et al. (US 2017/0186301 A1).
Consider claims 7 and 15, and as applied to claims 1 and 9 above, respectively, Baker et al. show and disclose the claimed invention except wherein the at least one processor is further configured to communicate a notification associated with the connection data to each of the first device and the at least one second device.
In the same field of endeavor, Vaddepally et al. show and disclose wherein the at least one processor is further configured to communicate a notification associated with the connection data to each of the first device and the at least one second device (the system may include a patient communication device and a caregiver communication device that wirelessly communicate with the server; the server may include a server memory, which stores server instructions and a server processor for executing these instructions; when the instructions are executed, the server processor may send a notification signal to a combination of the caregiver or patient communication devices  [fig. 1, paragraph 11]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide both a caregiver communication device and a patient communication device with notifications as taught by Vaddepally et al. in the system of Baker et al., in order to provide patient information and care based on proximity.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIME M HOLLIDAY whose telephone number is (571)272-8618. The examiner can normally be reached Monday-Friday, 7:30am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAIME M HOLLIDAY/Examiner, Art Unit 2641